Exhibit 10.100

 

MODUS MEDIA INTERNATIONAL

 

 

June 26, 2003

 

 

Via Facsimile (011-31-33-253-9879)

and Overnight Delivery

 

Mr. Ronald Seijsener

Account Manager Lease

Bouwfonds Property Finance

Westerdorpsstraat 66

3871 AZ Hoevolsken

The Netherlands

 

Re: Extension of Second Amendment to Lease and Waiver Letter dated December 3,
2002

 

Dear Ronald:

 

I am writing with regard to the Second Amendment to Lease and Waiver Letter
dated December 3, 2002 by and between Modus Media International, BV (“MMI BV”),
Modus Media International, Inc. (“Modus”) and BPF Onroerend Goed Lease en
Financleringen BV (“BPF”), with respect to a certain lease dated February 4,
2000, as amended October 18, 2001, and including a Corporate Guarantee.

 

MMI BV and Modus would like to extend the Waiver Period, as defined in the
Second Amendment and Waiver Letter, to and including September 30, 2003.

 

Please acknowledge BPF’s agreement to this extension of the Waiver Period by
having this letter countersigned below. If you have any questions or concerns,
feel free to contact me.

 

Sincerely,

 

/s/ Leo S. Vannoui                    

Leo S. Vannoui

Vice President and Treasurer

 

 

ACKNOWLEDGED AND AGREED TO THIS 30th DAY OF JUNE 2003.

 

 

  /s/ Illegible

Bouwfonds Property Finance, as agent for

BPF Onroerend Goed Lease en Financleringen BV

 

By,

 

Hereunto duly authorized,

 

690 Canton Street

Westwood, MA 02090

T 781 407 2000 / F 781 407 3800

www.modusmedia.com